Citation Nr: 0826115	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  03-26 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus type 2 associated with herbicide exposure.  

2.  Entitlement to service connection for claimed 
hypertension, peripheral neuropathy of the hands and feet, 
bilateral loss of eyesight, heart condition and systemic 
condition, to include as secondary to diabetes mellitus type 
2.

3.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1964 
with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and July 2003 rating 
decisions issued by the RO.

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a video-conference hearing in 
March 2006, the Board remanded the case back to the RO for 
further development of the record in May 2006.


FINDINGS OF FACT

1.  The veteran is not shown to have manifested findings of 
diabetes mellitus in service or within the requisite 
presumptive period.  

2.  The veteran to date has not presented competent evidence 
to support his assertions that he performed active service in 
the Republic of Vietnam during the Vietnam Era while on 
active duty.  

3.  The currently demonstrated diabetes mellitus type 2 is 
not show to be associated with any event or incident of the 
veteran's service.  

4.  No competent evidence has been presented to show that any 
current hypertension, peripheral neuropathy of the hands and 
feet, bilateral loss of eyesight, heart condition and 
systemic condition is due to any event or incident of the 
veteran's active service or was caused or aggravated by a 
service-connected disability.  

5.  The veteran did not serve during a period of war.


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by diabetes mellitus 
type 2 is not shown to be due disease or injury that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred therein: nor may it be presumed to have 
been due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  The veteran is not shown to have disability manifested by 
hypertension, peripheral neuropathy of the hands and feet, 
bilateral loss of eyesight, heart condition and systemic 
condition proximately due to or the result of service-
connected disability; nor may any condition be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

3.  The basic eligibility requirements for nonservice-
connected disability pension benefits are not met. 38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify & Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his current 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In this case, however, there is no competent evidence linking 
the claimed disorders to any event or incident of the 
veteran's period of active service; thus, there exists no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran's claims.  Accordingly, the 
Board finds that etiology opinions are not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in multiple VCAA letters.  By these letters, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted VCAA letters were issued prior to the 
appealed September 2002 and July 2003 rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).



II. Service connection and secondary claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including diabetes mellitus, 
hypertension and organic heart disease, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b)  

In the present case, the veteran contends that he served in 
the Army on active duty from 1961 to 1964, was on the reserve 
list from 1964 to 1967, was recalled to active duty in 1970 
and served on active duty from 1970 to 1975.  He asserts that 
he served on active duty in the Republic of Vietnam during 
his recall period from 1970 to 1975.  In support thereof, the 
veteran submitted a lay statement from a fellow service 
member indicating that he served with the veteran in Vietnam 
from 1968 to 1970.  

In this regard, the Board observes that VA regulations also 
provide that a veteran who had active military, naval, or air 
service in the Republic of Vietnam during the Vietnam Era and 
has one of the diseases listed in 38 C.F.R. § 3.309(e), 
including type II diabetes mellitus, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).  

However, the veteran in this regard has not provided any 
competent evidence that would tend to support his assertions 
that he served in the Republic of Vietnam.  In this regard, 
there is no evidence in the veteran's personnel file or 
otherwise that verifies his service in Vietnam.  In the 
absence of evidence confirming service in the Republic of 
Vietnam, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable, and 
the veteran's claim will only be addressed on a direct 
service connection basis in this decision.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board notes the service treatment records are devoid of 
complaints or findings referable to diabetes mellitus.  
Subsequent to service, the records are replete with reference 
to treatment the veteran received for his diabetes mellitus.  
The post service medical records of file neither demonstrate 
that the veteran manifested findings of diabetes mellitus 
within the requisite presumptive period nor contain an 
opinion linking current diabetes mellitus back to service.

The only evidence of record supporting the claims is the 
various lay submissions included in the claims file.  As 
these lay submissions do not verify the veteran's service in 
Vietnam, they lack probative value.  Further, given that no 
one offering these lay statements has been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or competent opinion as to medical 
causation, any lay opinion in this regard cannot constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).   

Since service connection has not been granted for diabetes 
mellitus in this case, a basis for supporting secondary 
service connection claims as a proximate result thereof 
cannot be established.  Thus, service connection for 
hypertension, peripheral neuropathy of the hands and feet, 
bilateral loss of eyesight, heart condition and systemic 
condition, to include as secondary to the diabetes mellitus 
must be denied.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

III. Pension

Eligibility for VA pension benefits requires an initial 
showing that the veteran served on active duty for at least 
90 days, at least one day of which was during a period of 
war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  

The term "period of war" is currently defined by statute to 
mean the Spanish-American War (from April 21, 1898 to July 4, 
1902), the Mexican border period (from May 9, 1916 to April 
5, 1917), World War I (April 6, 1917 to November 11, 1918), 
World War II (December 7, 1941 to December 31, 1946), the 
Korean conflict (June 27, 1950 to January 31, 1955), the 
Vietnam era (February 28, 1961 to May 7, 1975, for veterans 
serving in Vietnam, and from August 5, 1964 to May 7, 1975, 
for all other cases), and the Persian Gulf War (from August 
2, 1990 and ending on a date yet to be prescribed).  See 38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements is dependent upon service 
department records verifying the character of a claimant's 
service.  See 38 C.F.R. § 3.203 (2006).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. at 430 
(1994).

Service department records establish that the veteran had 
active duty service from May 1961 to May 1964.  He also had 
service in the National Guard which terminated in July 1990.  
The Board notes that the veteran's active duty service was 
not during a "period of war."  While the veteran did serve 
in the National Guard during a "period of war," he is not 
shown to have had at least 90 days of active duty service 
during this time.  Accordingly, the veteran is not eligible, 
by statute, for nonservice-connected pension benefits.  38 
C.F.R. § 3.2, 3.3.

Basic eligibility for the nonservice-connected pension the 
veteran seeks is based on 
wartime service.  Absent wartime service, the claim may not 
be further considered.  In making this determination, the 
Board is bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a veteran who does not meet the statutory eligibility 
requirements.  See 38 U.S.C.A. § 7104 (West 2002); Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the Federal Treasury must be 
authorized by statute).

In conclusion, the law, and not the evidence, is dispositive 
of the veteran's claim. The veteran's claim is absent of 
legal merit and entitlement under the law because he does not 
have any active service during a period of war.  See Sabonis, 
supra. Therefore, the veteran does not meet the threshold 
statutory requirement for eligibility for nonservice- 
connected pension benefits.


ORDER

Service connection for diabetes mellitus type 2 is denied.  

Service connection for claimed hypertension, peripheral 
neuropathy of the hands and feet, bilateral loss of eyesight, 
heart condition and systemic condition, to include as 
secondary to diabetes mellitus type 2 is denied.

Entitlement to nonservice-connected disability pension is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


